Name: Commission Regulation (EEC) No 3473/85 of 10 December 1985 amending, by reason of the accession of Spain and Portugal in particular Regulation (EEC) No 3598/83 on the notification of prices and fixing the list of representative wholesale markets and ports for fishery products
 Type: Regulation
 Subject Matter: fisheries;  trade policy
 Date Published: nan

 No L 333/ 10 Official Journal of the European Communities 11 . 12. 85 COMMISSION REGULATION (EEC) No 3473/85 of 10 December 1985 amending, by reason of the accession of Spain and Portugal in particular Regulation (EEC) No 3598/83 on the notification of prices and fixing the list of representative wholesale markets and ports for fishery products Whereas developments on the markets of the present Community indicate that the list of representative whole ­ sale markets and ports should also include the ports of Fehmarn, Kiel and Maasholm for herring, Heiligenhafen and Kiel for cod and Le Havre for tuna ; Whereas the measures provided for in the Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 27 and 396 thereof, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 3655/84 (2), and in particular Article 1 1 (4), Article 1 5 (4) and Article 1 7 (6) thereof, Whereas Article 26 in conjuction with Annex I, Part XV, Section 3 of Act of Accession included new species in the price arrangements provided for in Regulation (EEC) No 3796/81 ; whereas, therefore, Commission Regulation (EEC) No 3598/83 (3) should be amended so that the prices for these new species must also be notified ; Whereas, as provided for in Article 27 in conjunction with Annex II, Part IX, Section 5 of the Act of Accession , the abovementioned Regulation (EEC) No 3598/83 should also be supplemented by an indication of repre ­ sentative wholesale markets and ports in the new Member States and by an indication of such markets and ports for the new species in all the Member States ; Whereas, by virtue of Article 2 (3) of the Treaty of Acces ­ sion , the Community institutions may adopt before acces ­ sion the measures referred to in Articles 27 and 396 of the Act ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3598/83 is hereby amended as follows : 1 . In Article 1 ( 1 ), '(A) and (D)' are replaced by '(A), (D) and (E)\ 2. The Annex is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 1 March 1986, subject to entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 379, 31 . 12 . 1981 , p. 1 . (2) OJ No L 340, 28 . 12. 1984, p. 1 . ( 3) OJ No L 357, 21 . 12 . 1983, p. 17. 11 . 12. 85 Official Journal of the European Communities No L 333/ 11 ANNEX ' ANNEX REPRESENTATIVE WHOLESALE MARKETS AND PORTS FOR FISHERY PRODUCTS I. Products listed in Annex I (A) to Regulation (EEC) No 3796/81 1 . Herrings the combined markets of the combined markets of the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Fehmarn/Kiel/Maasholm Hirtshals/Skagen Killybegs Lerwick Mallaig/Oban/Ullapool/Stornoway Rossaveal Scheveningen/IJmuiden the combined markets of the combined markets of 2 . Sardines the combined markets of the combined markets of Ancona/Cesenatico Chioggia/Porto Garibaldi Kavala La Turballe Marseille Patras Port-Vendres Saint-GuÃ ©nolÃ © Salerno Saloniki Sciacca Sete Trapani Viareggio Santa Eugenia de Riveira Sada Vigo CastellÃ ³n Tarragona Matosinhos Peniche Figueira da Foz OlhÃ £o PortimÃ £o 3 . Dogfish the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Fleetwood Grimsby IJmuiden Lorient Lowestoft Oostende Lisboa Sesimbra NazarÃ © Matosinhos Figueira da Foz PortimÃ £o 4. Redfish the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Oostende No L 333/ 12 Official Journal of the European Communities 11 . 12. 85 5. Cod the combined markets of the combined markets of the combined markets of the combined markets of the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Heiligenhafen/Kiel Esbjerg/ThyborÃ ¸n Grimsby/Hull Howth IJmuiden Oostende San Sebastian La CoruÃ ±a Vigo 6. Saithe the combined markets of the combined markets of the combined markets of the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hirtshals/Skagen IJmuiden Lorient 7. Haddock the combined markets of the combined markets of the combined markets of the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hanstholm/ThyborÃ ¸n IJmuiden Killybegs Lorient Oostende 8 . Whiting the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer IJmuiden Lorient 9 . Ling the combined markets of the combined markets of Aberdeen/Peterhead Bremerhaven/Cuxhaven IJmuiden Lorient Newlyn Oostende 10 . Mackerel and Spanish mackerel the combined markets of Boulogne-sur-Mer Castletownbere Concarneau Douarnenez Falmouth Hirtshals/Skagen IJmuiden Killybegs Mallaig/Ullapool Newlyn the combined markets of Pireus Plymouth Bermeo La CoruÃ ±a Vigo Punta Umbria OlhÃ £o Setubal Matosinhos PortimÃ £o Peniche 11 . 12. 85 Official Journal of the European Communities No L 333/ 13 11 . Anchovies the combined markets of the combined markets of Ancona/Cesenatico Chioggia/Porto Garibaldi Kavala Patras Pireus Port-Vendres Saint-Jean-de-Luz Salerno Saloniki Sciacca Trapani Viareggio Adra Barbate Bermeo Guetaria Tarragona Figueira da Foz Matosinhos PortimÃ £o Setubal OlhÃ £o 12. Plaice the combined markets of Esbjerg/ThyborÃ ¸n Lowestoft Hamburg IJmuiden Zeebrugge Figueira da Foz PÃ ³voa do Varzim Matosinhos 13 . Hake Ayr La Rochelle Lorient La CoruÃ ±a Marin Vigo Pasajes Ondarroa Algeciras OlhÃ £o Matosinhos PÃ ³voa de Varzim Setubal 14. Megrim the combined markets of Concarneau Le Guilvinec Douarnenez IJmuiden Aberdeen/Peterhead Newlyn Ondarroa La CoruÃ ±a Vigo Povoa de Varzim Matosinhos Figueira da Foz 1 5 . Rays bream Vigo Santa Eugenia de Riveira Sesimbra OlhÃ £o Setubal Lisboa No L 333/ 14 Official Journal of the European Communities 11 . 12. 85 16 . Anglerfish Concarneau Le Guilvinec Lorient Zeebrugge IJmuiden the combined markets of Aberdeen/Peterhead Newlyn Ondarroa Aviles La CoruÃ ±a Marin Peniche Vigo Matosinhos Lagos Povoa de Varzim Sesimbra Figueira da Foz Vila Real de Santo Antonio II . Products listed in Annex I (D) to Regulation (EEC) No 3796/81 the combined markets of Cuxhaven/Dorum/Spieka/WremenShrimps (Crangon crangon) Den Oever Husum Zeebrugge III . Products listed in Annex I (E) to Regulation (EEC) No 3796/81 1 . Edible crabs (Cancer pagurus) River Dart Morlaix Brest Department of Vendee 2. Norway lobster (Nephrops norvegicus) Kilkeel Mallaig North Shields Hirtshals/Skagen Le Guilvinec Saint GuÃ ©nolÃ © Loctudy Zeebrugge La CoruÃ ±a Marin Huelva Vila Real de Santo Antonio PortimÃ £o OlhÃ £o Setubal IV. Products listed in Annex II (A) to Regulation (EEC) No 3796/81 1 . Sardines (Sardina pilchardus) the combined markets of the combined markets of Concarneau/Douarnenez Bayonne/Saint-Jean-de-Luz Kavala Saloniki 2. Sea-bream of the species Dentex dentex and Pagellus spp. Anzio Bari Pireus San Benedetto del Tronto 11 . 12. 85 Official Journal of the European Communities No L 333/ 15 V. Products listed in Annex II (B) to Regulation (EEC) No 3796/81 1 . Squid (Loligo spp.) Anzio Bari Pireus San Benedetto del Tronto Anzio Bari 2. Squid (Todarodes sagittatus) Pireus San Benedetto del Tronto Anzio Bari 3 . Squid (Illex spp.) Pireus San Benedetto del Tronto Anzio Bari 4 . Cuttlefish of the species Sepia officinalis, Rossia macrosoma, Sepiola rondeleti Pireus San Benedetto del Tronto Anzio Bari 5 . Octopus Pireus San Benedetto del Tronto VI . Products listed in Annex III to Regulation (EEC) No 3796/81 All species of tunny Audierne Le Havre Cagliari Camaret Concarneau Douarnenez Saint-Jean-de-Luz Trapani Bermeo Guetaria Pasajes Algeciras CÃ ¡diz Villagarcia de Arosa La CoruÃ ±a'